Citation Nr: 0107373	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $1,371.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to August 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the Roanoke, Virginia Regional 
Office (RO).  A hearing was held before the undersigned 
member of the Board at the RO (a Travel Board hearing) in 
January 2001.


FINDINGS OF FACT

1.  In his October 1995 application for VA improved pension 
benefits, the veteran indicated that he was then receiving 
income in the form of interest income and unemployment 
benefits.  

2.  In May 1996, the veteran was awarded VA improved pension 
benefits effective November 1, 1995, and was informed that 
his award was based on his reported income, and that he was 
to notify the RO immediately if there was any change in 
income. 

3.  In a statement and other information received in December 
1997, the veteran's representative reported that the veteran 
was awarded Social Security Administration (SSA) benefits in 
November 1997 and was issued a lump sum check in the amount 
of $10,423.25 in December 1997.  

4.  In March 1998, the RO retroactively terminated the 
veteran's VA pension effective January 1, 1998 due to the 
receipt of the SSA benefits, and such action created an 
overpayment in the amount of $1,371.  

5.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

6.  VA was partially at fault in the creation of the 
overpayment in question.  

7.  The veteran's sole source of income is his SSA benefits; 
it may cause undue hardship to require repayment of the debt 
in the amount of $1,371.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $1,371 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran applied for 
VA improved pension benefits in October 1995.  In his 
application, he indicated that he was then receiving income 
in the form of interest income and unemployment benefits, and 
that he was intending to apply for Social Security 
Administration (SSA) benefits in the next 12 months.  

In May 1996, the veteran was awarded VA improved pension 
benefits effective November 1, 1995.  An award letter dated 
in May 1996 (and attached VA Form 21-768) informed the 
veteran that his award was based on his reported income, 
noted above, and that he was to notify the RO immediately if 
there was any change in income.  It was specifically noted 
that the receipt of SSA benefits should be reported 
immediately.   

In a statement received in early December 1997, the veteran's 
representative reported that he was informed by the veteran 
that the veteran was awarded SSA benefits.  Attached 
documentation reflects that the veteran was awarded these 
benefits in November 1997, and was issued a lump sum check in 
the amount of $10,423.25 in December 1997.   

Thereafter, in March 1998, the RO retroactively terminated 
the veteran's VA pension effective January 1, 1998, due to 
the receipt of the SSA benefits beginning in December 1997, 
and such action created an overpayment in the amount of 
$1,371.  

In April 1998, the RO received the veteran's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in June 1998, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the veteran was at fault in the 
creation of the debt and that failure to repay the debt would 
result in unjust enrichment to him.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that VA was 
partially at fault in the creation of the debt.  In this 
regard, the Board points out that soon after being notified 
of his award of SSA benefits, and the same month he received 
his lump sum check (December 1997), the veteran fulfilled his 
duty to report any changes in income by informing the RO that 
he began receiving these benefits.  However, it was not until 
March 1998 that the RO took action to adjust (actually 
terminate) his award based on this information.  

In the Board's opinion, the veteran was not completely 
without fault in the creation of the debt, as he was 
informed, in the award letter dated in May 1996, that his 
award was based on his reported income at the time.  
Nevertheless, he accepted and apparently negotiated the 
monthly VA improved pension benefit checks issued him in the 
months following his receipt of SSA benefits, when due 
diligence may have dictated that he contact the RO, 
telephonically or otherwise, to make sure that he was still 
entitled to these benefits.  

That being said, the bottom line is that the RO was provided 
- as it had requested - with information that the veteran had 
begun receiving SSA income in December 1997, and failed to 
make the necessary adjustments until March 1998.  The Board 
points out that it is the agency that is in the best position 
to prevent or minimize a potential overpayment through prompt 
award adjustment action, particularly where, as here, it was 
provided with clear and timely income information to act 
upon.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the veteran's most current 
Financial Status Report (FSR), received in April 1998, his 
net income is $874 per month, and his monthly expenses are 
$892.05 per month.  During the January 2001 Travel Board 
hearing the veteran testified that his income was now $939 
per month, all from SSA, and that his expenses included $500 
for rent, $250 for food, $150 for heat and utilities, $15 for 
automobile insurance, and $10 representing money owed a VA 
hospital (co-payments).  

The Board realizes that these recent figures suggest that the 
veteran's monthly income would slightly outweigh his 
expenses.  However, it is noted that the veteran's report of 
modest expenses did not include incidental expenses.  
Recognizing that he is now on a fixed income (SSA benefits), 
the Board is of the opinion that collection of the debt may 
cause undue financial hardship to the veteran. 

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would not result in an unjust enrichment, or 
that the veteran changed positions to his detriment in 
reliance upon the VA improved pension benefits.  However, 
recovery of the overpayment may result in undue hardship, and 
further, the RO was partially at fault in the creation of 
this debt.  As such, in the Board's judgment the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to him.  Accordingly, the Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of improved pension benefits in the amount of 
$1,371, is in order. 38 U.S.C.A. § 5302(a) (West 1991 & 
2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000). 



ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $1,371, is 
granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

